In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of North Hempstead denying the petitioner’s application for site plan review approval, the petitioner appeals from (1) a decision of the Supreme Court, Nassau County, dated January 9, 1992, which, inter alia, found that the determination was not arbitrary and capricious, and (2) a judgment of the same court dated February 24, 1992, which denied the petition and dismissed the proceeding.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We find that the respondent, acting within the scope of its review powers pursuant to Town Code of the Town of North Hempstead § 70-219 and Town Law former § 274-a, properly reviewed the petitioner’s application, and its determination was supported by substantial evidence (see, Matter of WEOK Broadcasting Corp. v Planning Bd., 79 NY2d 373; Matter of Texaco Ref. & Mktg. v Valente, 174 AD2d 674). Balletta, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.